McCLELLAN, J.
The bill of exceptions shows that the defendant was present, and aided and abetted in the sale of spirituous liquor to a minor. The fact that she did not own the whiskey, and received nothing for it, constituted no defense.—State v. Hill, 62 Ala. 168. Nor is she any the less guilty, because what she did in measuring and delivering the liquor to the minor was done at the request or command of her mother, to whom it belonged, and who received the price of it.—1 Bish. Cr. Law, §§ 355, 367; People v. Richmond, 29 Cal. 414. There was no error in giving the general charge at the instance of the State, nor in refusing the charge asked by the defendant.
Affirmed.